DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petersen et al. (US 20190316922 A1) in view of, where applicable, the previous reference(s). Petersen et al. resolves the deficiencies of the previous reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 20190332902 A1), hereinafter Gallagher, in view of Persia et al. (US 20190367039 A1), hereinafter Persia, Grochocki et al. (US 20180094943 A1), hereinafter Grochocki, and Petersen et al. (US 20190316922 A1), hereinafter Petersen.


Regarding claim 1, Gallagher teaches a system comprising: 
	 
	a monitoring device to obtain physiological data for an operator of the motor vehicle ([0081] “The sensors in the vehicle can sense the occupant's speech, action, and physiological functions as described herein (e.g., facial expression, gestures, heart rate, temperature, etc.) by using camera or other biometric sensing capabilities (e.g., seat sensors) or by recording and analyzing the tone and phrases uttered by the occupant”) at corresponding points in time during the operation of the motor vehicle ([0088] “The process uses the location information of the vehicle with the emotional classification of the occupant to provide an improved emotional classification … The location of any adverse emotional classification can be stored and these locations can be avoided to reduce the likelihood of the adverse emotional classification”. [0095] “The location of the stress classifications can be provided by the navigation system, e.g., from the GPS device, to be stored in the occupant stress store 725”), and transmit the physiological data via the wireless network ([0095] “The ratings from the data stores 723, 724, or 725 can be sent to the navigation system for indicating the likelihood of any segment to increase the stress level of a vehicle occupant through an electromagnet communication system”); and 
	a network device configured to ([0095] “remote server … electromagnet communication system”): 
		receive, via the wireless network, the telematics data to determine multiple roadway locations of the motor vehicle at the corresponding points in time ([0095] “The ratings from the data stores 723, 724, or 725 can be sent to the navigation system for indicating the likelihood of any segment to increase the stress level of a vehicle occupant through an electromagnet communication system”), 
		receive, via the wireless network, the physiological data to determine a physiological state of the operator at each of the multiple roadway locations at the corresponding points in time ([0095] “The ratings from the data stores 723, 724, or 725 can be sent to the navigation system for indicating the likelihood of any segment to increase the stress level of a vehicle occupant through an electromagnet communication system”), 
(Fig. 7A; 710 and [0090] determines stress elevations factors for each segment of a route. Fig. 7B; 720 and [0091] “The driver or the vehicle based on settings can choose an alternate route at 719. The alternate route 720 can include the same origin 711, first segment 712 and destination 716 but the segments 713-715 in the first route 710 that may trigger an adverse stress reaction in the vehicle occupant (e.g., the driver or a passenger) are replaced by an alternate segment 721. The alternate segment 721 will avoid the locations (e.g., roads) in segments 713-715”), 
	determine that the operator's physiological data for at least one segment of at least one of the plurality of travel routes does not exceed a threshold amount for determining the stress level profile ([0058] “The weight(s) can be initially set by a predetermined score based on relevance of a particular feature relative to all other features that can be extracted. In an example, a first sensed signal may contain an artifact of a second sensed signal. The neural network 310 can remove the artifact of the second sensed signal from the first signal. An EEG signal may contain artifacts of the ECG within its signal, particularly, a distinguishable R-wave. The neural network 310 can remove the artifact of the ECG signal from the EEG signal. In this case, the ECG signal is a repeating spike that has an amplitude that greatly exceeds, e.g., at least twice the amplitude, the EEG signal.”),

	assign a relative stress level profile value to each travel route ([0090] “A stress elevation factor is vehicle or driving related circumstance, fact, or influence that contributes to an increase in likelihood that the vehicle occupant will have an adverse emotional state, e.g., as determined using the neural network as described herein. The second route segment 713 does show an indication of stress elevation factors; here, shown as being in a location with a high crime history”. [0100] “the vehicle can present alternate routes to avoid stress-causing areas (e.g., mistimed traffic lights or prolonged red-light intersections in addition to those described above)”),
		send, to the operator via the wireless network, a recommendation identifying the set of travel routes (Fig. 7B; 720 and [0091] “The driver or the vehicle based on settings can choose an alternate route. [0099] “The process 700 fuses multiple types of data, e.g., crime, accident and emotional state data, to display possible stress including segments of a travel route uses indicators to highlight the problematic segments to the occupant”).

	Gallagher does not teach an on-board diagnostic (OBD) interface to couple to a diagnostic port of a motor vehicle and transmit, via a wireless network, telematics data collected during an operation of the motor vehicle;
	Persia teaches an on-board diagnostic (OBD) interface to couple to a diagnostic port of a motor vehicle and transmit, via a wireless network, telematics data collected during an operation of the motor vehicle ([0031] “vehicle driver monitoring system 100 includes at least a mobile device 102 and a dongle 104 capable of connecting with a vehicle's on-board diagnostic system. For example, dongle 104 may be a device which is plugged into the on-board diagnostic ( OBD) port of vehicle 108 in order to provide diagnostics data via a short-range wireless communication system (e.g., Bluetooth) to a connected computing device, such as a mobile device (e.g., mobile device 102) or a telematics control unit (TCU) in vehicle 108”. [0030] “vehicle driver monitoring system and method for capturing driver performance parameters is disclosed. The present embodiments described herein provide a system and method that uses multiple sources of data to produce, monitor, and analyze telemetric data associated with a vehicle and a driver of that vehicle to provide various driver safety, performance, and behavior metrics”); 


	Gallagher does not teach rank order a set of the travel routes according to the relative stress level profile values, and
	send, a recommendation identifying the set of travel routes in the rank order.

	Grochocki teaches rank order a set of the travel routes according to the relative [[stress level]] profile values ([0002] It is known to estimate travel time along various routes, and rank them by total travel time), and
	send, a recommendation identifying the set of travel routes in the rank order ([0002] “display suggested routes, ranked by total travel time”).

	Gallagher teaches determining alternate routes according to stress levels of the routes. Grochocki determining alternate routes according to travel time of the routes, and displaying a ranking the routes according to this travel time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the displaying of the ranked order of routes as taught by Grochocki in displaying alternative routes according to the stress level of Gallagher. One of ordinary skill in the art would have been motivated to use a known method of displaying alternate routes to yield predictable results of usability for the user.


	assign, using the stored stress level profile and the stress level profiles associated with the operator, a relative stress level profile value to each travel route.

	Petersen teaches obtain a stored stress level profile associated with another operator for the at least one segment ([0048] “A stored history of the stress zones and the drivers within the stress zones may also be stored”), -2-Application No. 16/244,279 Attorney Docket No. 20180389 
	assign, using the stored stress level profile and the stress level profiles associated with the operator, a relative stress level profile value to each travel route ([0044] “Information from other vehicles may be combined with the information supplied by the vehicle 202 to construct a map of high and low stress areas, or stress zones”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use stored stress profiles associated with other operators for determining a stress level for each route of Gallagher. One of ordinary skill in the art would have been motivated to for “suggesting driving routes that avoid areas that may increase stress” (Petersen [0003]).

	

 Regarding claim 2, Gallagher in view of Persia, Grochocki, and Petersen teaches the system of claim 1.
	Gallagher further teaches wherein the telematics data includes at least one of braking information, acceleration information ([0114] “Other sensed data can include data from the internal camera and the operation of the vehicle, e.g., drifting or crossing lines in the street, excessive acceleration and braking”), geographic information, speed of the motor vehicle, time-of-day information, or vehicle performance data. 

Regarding claim 3, Gallagher in view of Persia and Grochocki teaches the system of claim 1.
	Gallagher further teaches wherein the physiological data includes at least one of a heart rate ([0033] “A heart rate monitor gathers data related to the cardiac activity of the vehicle occupant and can compute the heart rate variability (HRV) to calculate autonomic nervous system components relative activation (sympathetic/para-sympathetic) and evaluates the calculated results to determine the amount of physiological arousal”), blood pressure ([0033] “blood pressure of the occupant”), blood sugar levels, body temperature ([0074] “Skin Temperature (SKT)”, perspiration ([0033] “perspiration”), respiratory rate ([0036] “breathing rate”), hormone levels, eye movement ([0037] “a blink rate, pupil dilation, eye position, fixation, gaze patterns, eyelid closure”), or dynamometric values ([0055] “voluntary muscle and skin activity. These sensors can be electromyography sensors to sense electrical activity in the muscles”).

Regarding claim 4, Gallagher in view of Persia, Grochocki, and Petersen teaches the system of claim 1.
	Gallagher further teaches wherein the network device is further configured to: 
	determine that the physiological state of the operator corresponds to a state of operator fatigue at a particular roadway location ([0070] “The emotional classification can include the emotion valence and the arousal level components … from a drowsy state to an alert state”), and 
	send, responsive to the state of operator fatigue, an alert to the operator via the monitoring device ([0042] “The audio output from the audio system 106 can be warnings as described herein based on instruction from the controller 102. The audio warnings can be spoken words or tones to indicate driver distraction, change in settings, imminent danger, activation of collision warning system or combinations thereof. The audio system 106 can also include microphones to sense the speech of the occupant, which can be an input for classifying the stress level of the occupant”), and a user device associated with the operator ([0070] “The vehicle-occupant-interface 325 includes a display in the vehicle cabin on which a warning of the occupant state can be displayed and/or an audio warning from the infotainment system of the vehicle. The vehicle-occupant-interface 325 can include stimulation systems to stimulate the occupant to move the occupant from an agitated state to a calm state or from a drowsy state to an alert state”).

	Gallagher does not teach an alert to the operator via the OBD interface.
	Persia teaches an alert to the operator via the OBD interface (([0031] “vehicle driver monitoring system 100 includes at least a mobile device 102 and a dongle 104 capable of connecting with a vehicle's on-board diagnostic system. For example, dongle 104 may be a device which is plugged into the on-board diagnostic ( OBD) port of vehicle 108 in order to provide diagnostics data via a short-range wireless communication system (e.g., Bluetooth) to a connected computing device, such as a mobile device (e.g., mobile device 102) or a telematics control unit (TCU) in vehicle 108”. [0030] “vehicle driver monitoring system and method for capturing driver performance parameters is disclosed. The present embodiments described herein provide a system and method that uses multiple sources of data to produce, monitor, and analyze telemetric data associated with a vehicle and a driver of that vehicle to provide various driver safety, performance, and behavior metrics”. [0012] “The mobile app can also issue warnings to the driver when predetermined driving conditions (e.g., speeding, oncoming vehicles, red lights, etc.) are sensed in real time); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the OBD interface as taught by Persia to transmit the telemetry 

Regarding claim 5, Gallagher in view of Persia, Grochocki, and Petersen teaches the system of claim 1.
	Gallagher does not teach wherein the network device is further configured to: recommend, to another operator of another motor vehicle, the set of travel routes responsive to a navigation query received from the other operator.

	Persia teaches wherein the network device is further configured to: 
	recommend, to another operator of another motor vehicle, the one or more travel routes based on the associated stress levels and responsive to a navigation query received from the other operator ([0044] “Information from other vehicles may be combined with the information supplied by the vehicle 202 to construct a map of high and low stress areas, or stress zones. The information provided by all vehicles may include the stress data as described above and information related to the vehicle or traffic”. [0040] “The driving routes may be based on the location of vehicles with stressed drivers and may work together to alter the diving routes to minimize the stress of individual drivers or all drivers simultaneously”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network of vehicles for stressed based navigation as taught by Persia to determine routes for multiple vehicles in Gallagher. One of ordinary skill in the art would have been motivated “to minimize the stress of individual drivers or all drivers simultaneously” (Persia [0040]).

Claims 8-9, and 11-12 are a method of using the system of claims 1-2 and 4-5, the limitations are substantially the same. Therefore, claims 8-9 and 11-12 are rejected for the same reasons as claims 1-2 and 4-5, respectively.

Claims 15-18 are a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to perform use of the system (taught by Gallagher [0040] “A controller 102 includes an electrical signal processor adapted to execute tasks, which can be stored in a memory”) of claims 1-4, the limitations are substantially the same. Therefore, claims 8-12 are rejected for the same reasons as claims 1-4, respectively.

Claim 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Persia, Grochocki, Petersen and Rabin et al. (US 20200219615 A1), hereinafter Rabin.


Regarding claim 6, Gallagher in view of Persia, Grochocki, and Petersen teaches the system of claim 1.
	Gallagher does not teach wherein the network device is further configured to: 
	receive, from the monitoring device, other physiological data obtained for the operator when the operator is not operating any motor vehicle, 
	determine, using the other physiological data, a baseline physiological state for the operator, and 
	determine the physiological state of the operator using the baseline physiological state.


	receive, from the monitoring device, other physiological data obtained for the operator when the operator is not operating [[any motor vehicle]] ([0232] “the baseline state of a subject may correspond to the state of a subject prior to the start of a medical treatment (e.g., before drug therapy is started, before hospitalization, etc.), and may include physiological data (corresponding to measurable physiological attributes) collected from the subject before start of the medical treatment 1502”), 
	determine, using the other physiological data, a baseline physiological state for the operator ([0232] “the baseline state of a subject may correspond to the state of a subject prior to the start of a medical treatment (e.g., before drug therapy is started, before hospitalization, etc.), and may include physiological data (corresponding to measurable physiological attributes) collected from the subject before start of the medical treatment 1502”), and 
	determine the physiological state of the operator using the baseline physiological state ([0232] “Therefore, if the potential side effect of a medical treatment is stress, the baseline state may include physiological data such as resting pulse rate, heart rate, rate of respiration, blood pressure, etc. Medical treatment may commence 1504 and the system may continuously and/or periodically collect physiological data 1508 from the subject upon start of the medical treatment and analyze it to determine if one or more of the above indications for stress are present 1510”).

	Gallagher and Rabin are analogous art because both are directed to the same field of endeavor or problem solving area of determining a subject’s state based on biometric data.

	Gallagher teaches using driver biometric data while operating a vehicle to improve driving conditions, such as safety (alerts while drowsy), and reduction of stress (lower stress inducing navigation before starting the procedure in analyzing a physiological state as taught by Persia in determining the physiological state of the vehicle operator of Gallagher, before the vehicle operator is operating the vehicle. One of ordinary skill in the art would have been motivated “to determine if one or more of the above indications for stress are present 1510” (Persia [0232]).

Claims 13 and 19 are respectively, the method and a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to perform use of the system (taught by Gallagher [0040] “A controller 102 includes an electrical signal processor adapted to execute tasks, which can be stored in a memory”) of claim 6, the limitations are substantially the same. Therefore, claims 13 and 19 are rejected for the same reasons as claim 6.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Persia, Grochocki, Petersen and Zur et al. (US 20180032691 A1), hereinafter Zur.

Regarding claim 7, Gallagher in view of Persia, Grochocki and Petersen teaches the system of claim 1.
	Gallagher does not teach wherein the network device is further configured to:
	 compare the physiological data to stored physiological data for the operator contained in a stored medical history (Abstract – “wherein the memory unit stores the artificial intelligence engine pattern that (a) is at least partially based on to a medical history of the person … wherein the processor is configured to compare the physiological information and the additional information to the artificial intelligence engine pattern”), 
	wherein the network device determines the physiological state of the operator based on results of the comparison (Abstract – “wherein the processor is configured to compare the physiological information and the additional information to the artificial intelligence engine pattern and to trigger alerts upon a detection of an event” Fig. 6, shows examples of events e.g. abnormal ECG, change in temperature, etc..”).
	
	Gallagher and Zur are analogous art because both are directed to the same field of endeavor or problem solving area of determining a subject’s state based on biometric data.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical history in comparing physiological data as taught by Zur in determining the physiological state in of the operator in Gallagher. One of ordinary skill in the art would have been motivated to accurately determine physiological events (Zur [0014]). 

Claims 14 and 20 are respectively, the method and a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to perform use of the system (taught by Gallagher [0040] “A controller 102 includes an electrical signal processor adapted to execute tasks, which can be stored in a memory”) of claim 7, the limitations are substantially the same. Therefore, claims 14 and 20 are rejected for the same reasons as claim 7.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Persia, Grochocki, Petersen and Ehsani et al. (US 20150260531 A1), hereinafter Ehsani.

Regarding claim 10, Gallagher in view of Persia, Grochocki, and Petersen teaches the system of claim 1.
	Gallagher further teaches wherein the physiological data includes at least one of a heart rate ([0033] “A heart rate monitor gathers data related to the cardiac activity of the vehicle occupant and can compute the heart rate variability (HRV) to calculate autonomic nervous system components relative activation (sympathetic/para-sympathetic) and evaluates the calculated results to determine the amount of physiological arousal”), blood pressure ([0033] “blood pressure of the occupant”), blood sugar levels, body temperature ([0074] “Skin Temperature (SKT)”, perspiration ([0033] “perspiration”), respiratory rate ([0036] “breathing rate”), hormone levels, eye movement ([0037] “a blink rate, pupil dilation, eye position, fixation, gaze patterns, eyelid closure”), or dynamometric values ([0055] “voluntary muscle and skin activity. These sensors can be electromyography sensors to sense electrical activity in the muscles”).
	Gallagher does not teach physiological data includes blood sugar levels and hormone levels.

	Ehsani teaches physiological data includes blood sugar levels and hormone levels (“[0034] “In a preferred embodiment, various sensors are available in-vehicle or on-person to capture the required parameters as may be known in the art. Examples of data falling into this category includes body related data such as blood pressure, respiratory rate, heart rate, body temperature, blood sugar level, oxygen saturation, pupil dilation, muscle tone, hormone levels, presence of impairing drugs within the body, etc. Some or all of this data can be measured by sensors inside and outside the body. As will be discussed below, this data can either be used for decision making in raw form or the data can be processed to make determinations (e.g. user stress level, etc.) which are then in turn used for decision making”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to physiological data as taught by Ehsani as physiological data in the system of Gallagher in view of Persia and Grochocki. One of ordinary skill in the art would have been motivated to make determinations of stress level which are then used for decision making (Ehsani [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668